Title: To Thomas Jefferson from Robert Smith, 27 March 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington Mar 27. 1805
                  
                  Commodore Preble has in the most importunate and impressive manner entreated me to recommend to you the promotion of Masters Commandant Charles Stewart and Isaac Hull to the rank of Captains in the Navy. mr. Stewart I personally know. His manners are those of a well bred Gentle man. He has had the advantage of a Classic liberal Education and is considered by all an elegant Officer—Mr. Hull I do not personally know; but his Character in the Navy is remarkably high. He is admire by all who know him. He is a favorite Nephew of our good friend Genl Hull who interests himself much in his advancement. These two Gentlemen have commanded the two Brigs in our Medn. Squadron and have upon all accasions so distinguished themselves for their bravery and judgement that in the Opinion of their Commodore they have just claims upon their Country for promotion. By this kind of manifestation of our good will to the Officers of the Navy we not only strongly attach them to us but we inspire them with a zeal that will lead them on to the most glorious deeds. Indeed I fear unless we do something of this sort we will lose these two very valuable Officers. They are both two far advanced in life to remain in their present grade. And let me suggest to you what I have learned since I have been in the Navy Department, that it requires many years experience and great attention to make such Officers as these Gentlemen are. 
                  If you should consider it proper to gratify Commodore Preble (and let me add) myself in this instance, you will have the goodness to sign the Commissions herewith sent and return them to me to be forwarded by a store Ship which will sail about a week hence. Be persuaded, Sir, I would not thus press this subject, were I not well  satisfied that those two promotions would be attended with great advantages and that they are in every respect strictly proper. Respectfully Your Obed. Sevt.
                  
                     Rt. Smith 
                     
                  
               